Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US8189263) in view of Miyashita et al (US6011602).
Regarding claim 21, Wang teaches a light guide member comprising:
an incidence portion (240, 220) to receive an image light (col. 5, lines 55-58);

an extraction portion (210,225) configured to guide the image light to the exit portion (245) and extract the image light; and
wherein the extraction portion includes a plurality of structures, each structure including:
a first plane(vertically connected between 415 and 410) being inclined relative to the exit portion, a second plane (top 410) being continuous to the first plane and parallel to the exit portion (see figured 4a), and
a third plane (inclined 405) being continuous to the second plane (top 410) and inclined relative to the exit portion in a direction different from a direction in which the first plane being inclined relative to the exit portion (see figured 4a).
However, the first plane is vertical to the exit portion and not inclined (i.e. like a right angle trapezoidal structure). 
	A trapezoidal coupler with two inclined surface in a direction different from each other is known in the art.
	In the same field of endeavor, Miyashita et al teaches a trapezoidal shape projection from a light coupler which include a plurality of structures, each structure including: a first plane(slanted first side) being inclined, a second plane (top ) being continuous to the first plane and parallel (see figures 10a-10b), and
a third plane (slanted second side) being continuous to the second plane (top) and inclined in a direction different from a direction in which the first plane being inclined (see figures10a-10bi; col. 15, lines 58-67 and col. 16, lines 1-16). Thus, Miyashita teaches a trapezoidal light output coupler with two inclined planes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wang, to include the 
Regarding claim 22, Wang teaches the light-guide member according to claim 21, wherein the extraction portion further includes another plane (plane between each trapezoid) between the plurality of structures (see figure 4a). Miyashita also teaches a plane space between each trapezoidal structure of the coupler (see figures 2 and 10a-10b).
Regarding claim 23, Wang teaches the light-guide member according to claim 21,
wherein in the extraction portion, the plurality of structures is adjacent to each other (see figure 4a and 2a).  Also see figures 2 and 10a-10b of Miyashita.
Regarding claim 24, Wang teaches the light-guide member according to claim 22. wherein a distance between the exit portion(245) and the second plane (top 410) at a first distance from the incidence portion(240) is different from a distance between the exit portion (245) and the second plane(top 410 near the edge 230) at a second distance longer than the first distance from the incidence portion (240).
Regarding claim 25, Wang teaches the light-guide member according to claim 23, wherein a distance between the exit portion (245) and the second plane (top 410) at a first distance from the incidence portion (240) is different from a distance between the exit portion (245) and the second plane (another top 410- at the edge near 230) at a second distance longer than the first distance from the incidence portion (240).
Regarding claim 26, Wang-Miyashita combination fails to specifically disclose the light-guide member according to claim 21, wherein a width of at least one second plane (top 410) of the extraction portion satisfies a conditional formula below:
0.5 mm < w < 3.0 mm,
where w is the width of the at least one second plane. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
Regarding claim 27-28, Wang fails to specifically disclose the light guide member according to claim 21, each of the second planes of the extraction portion have different widths (claim 27) or wherein each of the first planes of the extraction portion has different widths (claim 28) Miyashita further teaches the structures can have variable widths and height and thus a variable second and first planes (see figures 2, 10 and 11 for example).  Thus, Miyashita teaches a trapezoidal light output coupler with two inclined planes and couplers with variable dimensions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wang, to include the varied structures, as taught by Miyashita et al, in a light extraction portion to maintain a desired uniform light intensity and provide ease of manufacturing. 
Regarding claim 29, Wang teaches the light-guide member according to claim 21, the light guide according to claim 1, wherein each of the first planes of the extraction portion of the light-guide member has a coating that reflects the image light (see col. 7, lines 1-5).
Regarding claim 35, Wang teaches a virtual image display device comprising:    a light source to emit light (display light); the image display element (720) to receive the light emitted from the light source and output image light of a display image to be displayed as a virtual image;
a collimator optical system(col. 9,lines 30-46) to emit the image light output from the image display element; and the light guide according to claim 21 to guide and emit the image light emitted from the collimator optical system (see figures 7 ).
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al(US8189263) in view of  Miyashita et al (US6011602) further in view of Wang (US8665178)
Regarding claim 30, Wang-Miyashita combination fails to specifically disclose the light-guide member according to claim 29, wherein a reflective index of the coating of each of the first planes increases with distance from the reflective portion to each of the first planes.
In the same field of endeavor, Wang (US8665178) teaches the light guide according to claim 9, wherein a reflective index of the coating (224) of each of the first planes increases with distance from the reflective portion (118) to each of the first planes (col. 3, lines 55-67).
	Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to control the percentage of the reflected image light into the user’s viewing range.


Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al(US8189263) in view of  Miyashita et al (US6011602), further in view of Pascal et al (US20100260455).
Regarding claim 31-32, Wang teaches a virtual image optical system comprising: and the light guide member according to claim 21; 
the image display element (720) to output image light of a display image; and a collimator optical system(col. 9,lines 30-46) to emit the image light output from the image display element-see figure ; and wherein each of the incidence portion and exit portion of the light guide is a planar surface (claim 32; see figure 2a of Wang). The Wang –Miyashita combination fails to specifically disclose wherein an optical axis of the collimator optical system is inclined relative to the exit portion of the light guide member.
In the same field of endeavor, Pascal teaches a virtual image optical system comprising: the light guide (1.5) according to claim 21; the image display element (1.1) to output image light of a display image; and a collimator optical system (1.2) to emit the image light output from the image display element (see figure 1) wherein an optical axis of the collimator optical system is inclined relative to the exit portion of the light guide member and  wherein each of the incidence portion and exit portion of the light guide is a planar surface (claim 32; see figure 1). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as functionally equivalent structure for inputting light into an eye guide system.
Regarding claim 33, Wang teaches he virtual image optical system according to claim 31, wherein the incidence portion (240,220) of the light-guide member projects beyond a plane of the exit portion (see figure 3). 
Regarding claim 34, Wang-Miyashita-Pascal combination fails to specifically disclose the virtual image optical system according to claim 31, wherein a F number of the collimator optical system satisfies conditional formula (1) below:(1) 1.5 < F number < 3.0. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a collimator with F-number that allows the image light impinge the light guide incident surface area with proper focus/image sharpness; and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/ALICIA M HARRINGTON/                                                                        Primary Examiner, Art Unit 2872                                                                                                                                






AMH